DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings
The drawings were received on 7/13/2020.  These drawings are unacceptable.  In figure 9, label 232 points to the dielectric layer, which in fig. 7 is labeled 220.    
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because in fig. 13 the label 234 points to the first barrier layer, which in fig. 8 is labeled 232. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (US 2016/0379831) (“Yeo”), Sills et al. (US 10,340,267) (“Sills”), and Ching et al. (US 2017/0025313) (“Ching”). 
With regard to claim 1, figures 15A and 18 of Yeo discloses a method for fabricating a semiconductor device, comprising: forming an interfacial layer 59 and a dielectric layer 58 on a base structure (20, 24), around channels 302 of a first gate-all-around field-effect transistor (GAA FET) device (“NMOS device 300 includes a plurality of silicon nanowires 302 that may be used to form a gate-all-around transistor”, par [0053]) within a first region 300 and around channels 402 of a second FET device 400 within a second region 400; forming a barrier layer 60 directly on the dielectric layer 58 in the first region 300 and the second region 400; forming a scavenging metal layer 62 on the barrier layer 60 in the first 300 and second regions 400; forming cap layer 64 on the scavenging metal layer 62; and performing an anneal process 66 after forming the cap layer 64.
Yeo does not disclose a second GAA FET, two or more cap layers. 
However, figure 5 of Sills discloses a second GAA (“one or more (e.g., each) of the NMOS FinFET 504 and the PMOS FinFET 506 exhibit(s) a “gate-all-around” configuration”, col. 18 ll. 5-8).
Sills does not disclose two or more cap layers. 
However, fig. 13B of Ching discloses two (650, 660) or more cap layers (650, 660).
Therefore, it would have been obvious to one of ordinary skill in the art to form the PMOS device of Yeo with the gate-all-around electrode as taught in Sills in order to 
It would have been obvious to one of ordinary skill in the art form on the fin of Yeo two cap layers as taught in Ching in order to prevent adverse impacts, such as a further oxidation during an anneal process.  See par [0035] of Ching. 
With regard to claim 2, figures 15A and 18 of Yeo discloses that the channels include nanosheets 302, and wherein the base structure (20, 24) includes an isolator layer 24 disposed on a substrate 20.
With regard to claim 11, figures 15A and 18 of Yeo discloses that the first GAA FET device 300 includes an n-type FET (nFET) 300 and the second FET device 400 includes a p-type FET (pFET) 400.
Yeo does not disclose a second GAA FET. 
However, figure 5 of Sills discloses a second GAA (“one or more (e.g., each) of the NMOS FinFET 504 and the PMOS FinFET 506 exhibit(s) a “gate-all-around” configuration”, col. 18 ll. 5-8).
Therefore, it would have been obvious to one of ordinary skill in the art to form the PMOS device of Yeo with the gate-all-around electrode as taught in Sills in order to provide better electrical control over the channel, allowing more effective suppression of "off-state" leakage current.  See col. 18 ll. 5-8 of Sills. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (US 2016/0379831) (“Yeo”), Sills et al. (US 10,340,267) (“Sills”), Ching et al. (US 2017/0025313) (“Ching”), and Chen et al. (US 9,660,033) (“Chen”).

However, figure 11C of Chen discloses that the scavenging metal layer 1102 is disposed between barrier layers 1006 of a scavenging metal stack (1102, 1024).
Therefore, it would have been obvious to one of ordinary skill in the art to form the multi-gate field effect transistor of Yeo with the capping layer as taught in Chen in order to uniformly scaling down the interfacial layer, the equivalent oxide thickness (EOT) of the dielectric stack can be improved, and the flat band voltage Vfb and/or threshold voltage Vt may be uniformly tuned, which in turn can improve overall device performance.  See col. 17 ll. 58-62 of Chen. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-10 and 21-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claim 5 is that Yeo, Reboh, Ching, and Chen do not disclose forming a dipole layer on a dielectric layer, and a first barrier layer on the dipole layer; forming a sacrificial layer on the first barrier layer, and a patterning cap layer on the sacrificial layer; processing the first and second regions to remove the 
The primary reason for the allowance of claim 9 is that Yeo, Reboh, Ching, and Chen do not disclose forming a dipole layer on a dielectric layer; forming, on the dipole layer, a sacrificial stack including a first barrier layer, a sacrificial layer formed on the first barrier layer, and a patterning cap layer formed on the sacrificial layer; processing the first and second regions to remove the patterning cap layer and the sacrificial layer of the sacrificial stack from the first region, and to remove the sacrificial stack and the dipole layer from the second region; and driving the dipole layer into the dielectric layer in the first region, forming a second barrier layer on the dielectric layer in the second region, wherein the; forming a scavenging metal layer is formed on the first barrier layer in the first region and the second barrier layer in the second region; and driving the dipole layer into the dielectric layer in the first region.

Response to Arguments
Applicant’s arguments with respect to the new amendment in claim 1 have been considered and are addressed in the new rejection stated above.  
Regarding claim 1, applicant argues on page 9 of the arguments that Yeo fails to describe a “barrier layer directly on the dielectric layer.  However, fig. 15A of Yeo discloses a barrier layer (high-permittivity gate dielectric 60 of Yeo) directly on the dielectric layer (interfacial layer 58 of Yeo).  
Regarding the second GAA FET limitation, figure 5 of Sills discloses a second GAA (“one or more (e.g., each) of the NMOS FinFET 504 and the PMOS FinFET 506 
Applicant argues on page 9 that there is no motivation to combine Ching with Yeo to arrive at the claimed features because Ching is directed to a different process unrelated to Yeo.  Yeo teaches a metal-capping layer 64 formed on top of scavenging metal layer 62 to prevent the oxidation of scavenging metal layer 62 during scavenging anneals.  See par [0046] of Yeo.  This suggests a need for preventing oxidation of an underlying layer.  Ching teaches a second capping layer 660 that protects the underlying fin 640 from oxidation during an anneal process.  See par [0035] of Ching.  This also teaches ways to prevent oxidation of the underlying layer.  Therefore, it would have been obvious to one of ordinary skill in the art form on the fin of Yeo two cap layers as taught in Ching in order to prevent adverse impacts, such as a further oxidation during an anneal process.  See par [0035] of Ching.  Thus claim 1 remains rejected.  
Regarding claim 3, applicant argues on page 11 that Chen does not teach the limitation “the scavenging metal layer is disposed between barrier layers of a scavenging metal stack” because Chen does not describe “barrier layers on opposite sides of a scavenging metal layer.”  However, fig. 11C of Chen discloses three channel layers 908A with the scavenging metal layer 1102 surrounding the capping layer 1006 on each channel layers 908A.  Thus, in the region between the top channel layer 908A 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        12/8/2021